JOINT MOTION TO DISMISS APPEAL FROM 362 So.2d 803
On joint motion of Judith Lawrence, wife of/and Edward L. Lawrence, plaintiffs, appearing herein through undersigned counsel of record, and State Farm Fire & Casualty Company, defendant, appearing herein *122through undersigned counsel of record, and upon suggesting to this Court that the above matter has been fully settled and compromised; that movers desire that said appeal be dismissed, with prejudice, each party to bear its own costs of court;
IT IS ORDERED by this Court that the above numbered and entitled case be and the same is hereby dismissed, with prejudice, each party to bear its own costs of court.